Title: To Thomas Jefferson from Frederick Winslow Hatch, 6 April 1825
From: Hatch, Frederick Winslow
To: Jefferson, Thomas

Dear Sir—April 6th 1825—The Bearer of this, is Mr Reeder, & his object in calling on you is to recommend himself to your favorable influence in the Military appointment for the University for which he has offer’d himself, a candidate.—Of his qualifications I do not feel myself competent to judge, but from my own observation & the remarks of others I have no doubt of his being possess’d in a high degree of all of requisite skill.—Mr. R is from Fredericksburg,—when he came here, he bro’t letters certifying his moral standing.—I believe him to be a worthy man, who will not abuse any confidence repos’d in him.—Very respectyF W HatchP.S. Mr Reeder is the Gentleman who commanded the Juvenile Corps on the occasion of Gen La Fayett’s visit at this place, & has been engag’d for some fifteen years past in teaching the Manual & Drill exercise.—F W H